           Case 2:20-cv-02291-APG-VCF Document 14 Filed 03/16/21 Page 1 of 2



     JARED B. ANDERSON, ESQ. (SBN: 9747)
 1   NOAH A. DURAN, ESQ. (SBN: 15033)
     TANNER CHURCHILL ANDERSON
 2   4001 Meadows Lane
     Las Vegas, Nevada 89107
 3   Telephone: (702) 868-8888
     Facsimile: (702) 868-8889
 4   janderson@tcafirm.com
     nduran@tcafirm.com
 5   Attorney for Plaintiff
 6                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 7

 8
     VICTOR QUINTERO;                                        CASE NO.: 20-cv-2291-APG-VCF
 9                                                           .:
                    Plaintiff,
10   vs.
11   UNITED STATES OF AMERICA; CLAYTON
12   MCDERMOTT, an individual; DOES I-X, and
     ROE ENTITIES I-X, inclusive;
13
                    Defendants.
14
                   STIPULATION AND ORDER TO EXTEND PLAINTIFF’S TIME TO
15                      RESPOND TO DEFENDANT’S MOTION TO DISMISS
16
            All parties hereby stipulate and request that the court enter an order extending plaintiff’s time to
17
     file his response to defendant’s motion to dismiss until Friday, March 19, 2021.
18
            The motion to dismiss was filed by the defendant on March 1, 2021, the response is due March
19

20   15, 2021.

21          Plaintiff’s counsel Noah A. Duran has been recovering from an illness, and thus has requested an

22   extension to prepare plaintiff’s response to motion.
23
     ///
24
     ///
25
     ///
26
     ///
27

28   ///

                                                Stipulation and Order - 1
            Case 2:20-cv-02291-APG-VCF Document 14 Filed 03/16/21 Page 2 of 2




             The parties respectfully request that the Court so order.
 1

 2

 3   Dated this 15th day of March, 2021.

 4   TANNER CHURCHILL ANDERSON
 5
     /s/ Noah A. Duran
 6   ________________________________________
     JARED B. ANDERSON, ESQ. (SBN: 9747)
 7   NOAH A. DURAN, ESQ. (SBN: 15033)
     001 Meadows Lane
 8   Las Vegas, NV 8917
     Attorneys for Plaintiff
 9

10
     Dated this 15th day of March, 2021.
11

12
     /s/Rachel Kent
13   _____________________________________
     RACHEL KENT
     Assistant United States Attorney
14   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
15   (702) 388-6336
     Rachel.Kent@usdoj.gov
16   Attorneys for Respondents
17
                                                       ORDER
18

19           1. The parties’ Stipulation and Order to Extend Plaintiff’s Time to Respond to Defendant’s

20               Motion to Dismiss is GRANTED.
21           2. The plaintiff shall file his response to defendant’s motion to dismiss on March 19, 2021.
22
             IT IS SO ORDERED.
23
                        16th day of March, 2021.
             Dated this_____
24

25

26                                                 _______________________________
                                                   UNITED STATES DISTRICT JUDGE
27

28

                                                Stipulation and Order - 2
